


Exhibit 10.38

 

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN

 

Stock Appreciation Right Award Agreement

[Year] Grant

 

You have been granted a stock appreciation right (the “SAR”) that represents a
right to acquire shares of Cobalt International Energy, Inc. (this “Award”) on
the following terms and subject to the provisions of Attachment A and the Cobalt
International Energy, Inc. Long Term Incentive Plan (the “Plan”).  Unless
defined in this Award Agreement (including Attachment A, this “Agreement”),
capitalized terms will have the meanings assigned to them in the Plan.  In the
event of a conflict among the provisions of the Plan, this Agreement and any
descriptive materials provided to you, the provisions of the Plan will prevail.

 

Participant

 

[Name]

 

 

 

Number of Shares Subject to the SAR

 

[Number] Shares

 

 

 

Grant Price per Share

 

$[Number]

 

 

 

Grant Date

 

[Date]

 

 

 

Expiration Date

 

[Date]

 

 

 

Vesting

 

Subject to Section 2 of Attachment A, the SAR shall vest with respect to
one-third (1/3) of the underlying Shares on each of: [Date], [Date] and [Date]
if the Participant does not experience a Termination of Service at any time
prior to the applicable scheduled vesting date.

 

--------------------------------------------------------------------------------


 

Attachment A

 

Stock Appreciation Right Award Agreement

Terms and Conditions

 

Grant to:  [Name]

 

Section 1.  Grant of Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants the SAR to the Participant on the
Grant Date on the terms set forth on the cover page of this Agreement, as more
fully described in this Attachment A.  The SAR represents the right to acquire
up to, but not exceeding in the aggregate, the number of Shares set forth on the
cover page of this Agreement.  This Award is granted under the Plan, which is
incorporated herein by reference and made a part of this Agreement.

 

Section 2.  Vesting of Award.

 

(a)                       Termination of Service.

 

(i)                                     Death or Disability.  In the event of
the Participant’s Termination of Service at any time due to the Participant’s
death or Disability, any unvested portion of the SAR shall fully vest as of the
date of such termination and the SAR shall remain exercisable until the
Expiration Date.

 

(ii)                                  Termination for Cause.  In the event of
the Participant’s Termination of Service by the Company for Cause, any unvested
portion of the SAR and any vested portion of the SAR not yet exercised shall be
forfeited in its entirety as of the date of such termination without any payment
to the Participant.

 

(iii)                               Resignation by the Participant.  In the
event of the Participant’s Termination of Service at any time by the Participant
for any reason, any unvested portion of the SAR shall be forfeited in its
entirety as of the date of such termination without any payment to the
Participant and any vested portion of the SAR shall remain exercisable until the
Expiration Date.

 

(iv)                              Termination without Cause.  In the event of
the Participant’s Termination of Service at any time by the Company without
Cause, any unvested portion of the SAR shall be forfeited in its entirety as of
the date of such termination without any payment to the Participant and any
vested portion of the SAR shall remain exercisable until the earlier of (i) 90
days following such Termination of Service and (ii) the Expiration Date.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Change in Control.  If a Change in Control
occurs at any time, the SAR shall be canceled in consideration of the full
acceleration value of the SAR and, at the Participant’s election pursuant to
such procedures as the Committee determines, (i) a cash payment in an amount
equal to the Intrinsic Value of the SAR (which may be equal to but not less than
zero), which, if in excess of zero, shall be payable upon the effective date of
such Change in Control, or (ii) a stock appreciation right to acquire shares of
the common stock of, as applicable, the acquirer, the surviving entity or the
ultimate parent thereof (the Intrinsic Value of which stock appreciation right
as of immediately following such Change in Control shall equal the Intrinsic
Value of the SAR immediately prior to such Change in Control).  Notwithstanding
the Participant’s election pursuant to the preceding sentence, the Company’s
Chief Executive Officer may determine that all or a portion of the SAR shall be
treated in accordance with either of clauses (i) or (ii) of the preceding
sentence; provided that such treatment is substantially similar to the treatment
applicable to the stock appreciation rights to acquire Shares then held by other
participants generally.

 

Section 3.  Exercise of SAR.

 

(a)                                 Right to Exercise.  The SAR shall be
exercisable on or prior to the Expiration Date in accordance with the vesting
schedule and applicable provisions set forth in this Agreement and the Plan.

 

(b)                                 Method of Exercise.

 

(i)                           The vested portion of the SAR shall be exercisable
by delivery of an exercise notice in the form attached as Exhibit A (the
“Exercise Notice”) which shall state the election to exercise the SAR, the
number of Shares with respect to which the SAR is being exercised, and such
other representations and agreements as may be required by the Company; provided
that the SAR may be exercised with respect to whole Shares only.  The SAR shall
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice and the satisfaction of any tax withholding requirements.

 

(ii)                        Upon exercise of the SAR, the Company shall deliver
to the Participant, at the Company’s discretion, (i) Shares issued in the
Participant’s name for the number of Shares, to the nearest number of whole
Shares, (ii) cash or (iii) a combination of Shares and cash, which represent the
excess (if any) of the Fair Market Value of the Shares underlying the portion of
the SAR that is being exercised on the date of exercise over the aggregate
exercise price of such Shares.

 

(iii)                     No Shares shall be issued pursuant to the exercise of
an SAR unless such issuance and such exercise comply with all applicable laws
and regulations.  Assuming such compliance, for income tax

 

3

--------------------------------------------------------------------------------


 

purposes the Shares shall be considered transferred to the Participant on the
date on which the SAR is exercised with respect to such Shares.

 

(c)                                  Transferability.  The SAR may not be
assigned, sold, transferred or otherwise be subject to alienation by the
Participant other than by will; provided, that, the designation of a beneficiary
shall not constitute an assignment, sale, transfer or alienation.

 

(d)                                 Withholding.  No Shares or cash will be
issued pursuant to the exercise of this SAR unless and until the Participant
shall have remitted to the Company an amount sufficient to satisfy any federal,
state or local withholding tax requirements, or shall have made other
arrangements satisfactory to the Company with respect to such taxes.  The
Participant may elect that all or any part of such withholding requirement be
satisfied by retention by the Company of a portion of the Shares and/or cash
acquired upon exercise of the SAR.  If such election is made, the Shares and/or
cash so retained shall be credited against such withholding requirement at the
fair market value of the Shares on the date of exercise.

 

Section 4.  Miscellaneous Provisions.

 

(a)                                 Notices.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, TX 77024

Attention: General Counsel

Facsimile: 713-579-9184

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

 

(b)                                 Entire Agreement.  This Agreement, the Plan,
and any other agreements referred to herein and therein and any schedules,
exhibits and other documents referred to herein or therein, constitute the
entire agreement and

 

4

--------------------------------------------------------------------------------


 

understanding between the parties in respect of the subject matter hereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, between the parties with respect to the subject matter hereof.

 

(c)                                  Amendment; Waiver.  No amendment or
modification of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of the Company and the Participant, except that the
Company may amend or modify this Agreement without the Participant’s consent in
accordance with the provisions of the Plan or as otherwise set forth in this
Agreement.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.  Any amendment or modification of or to any provision
of this Agreement, or any waiver of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.

 

(d)                                 Assignment.  Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Participant.

 

(e)                                  Successors and Assigns; No Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the Company and the Participant and their respective heirs, successors, legal
representatives and permitted assigns.  Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the Company and the
Participant, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

(g)                                  Participant Undertaking.  The Participant
agrees to take whatever additional action and execute whatever additional
documents the Company may deem necessary or advisable to carry out or give
effect to any of the obligations or restrictions imposed on either the
Participant or this Award pursuant to the provisions of this Agreement.

 

(h)                                 Plan.  The Participant acknowledges and
understands that material definitions and provisions concerning this Award and
the Participant’s rights and obligations with respect thereto are set forth in
the Plan.  The Participant has read carefully, and understands, the provisions
of the Plan.

 

(i)                                     Governing Law.  The Agreement shall be
governed by the laws of the State of Delaware, without application of the
conflicts of law principles thereof.

 

5

--------------------------------------------------------------------------------


 

(j)                                    No Right to Continued Service.  The
granting of the Award evidenced hereby and this Agreement shall impose no
obligation on the Company or any Affiliate to continue the service of the
Participant and shall not lessen or affect the right that the Company or any
Affiliate may have to terminate the service of such Participant.

 

(k)                                 Jurisdiction.  The parties hereto agree that
any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby (whether brought by any party or any of its
affiliates or against any party or any of its affiliates) shall be brought in
the Delaware Chancery Court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on each party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 5(a) shall
be deemed effective service of process on such party.

 

(l)                                     WAIVER OF JURY TRIAL.  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey A. Starzec

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

 

 

[Participant]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN

STOCK APPRECIATION RIGHT EXERCISE NOTICE

 

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, TX 77024

Attention: [Secretary]

 

1.                                      Exercise of Stock Appreciation Right. 
Effective as of today,                             (date), the undersigned
(“Participant”) hereby elects to exercise Participant’s stock appreciation right
(the “SAR”) with respect to                                shares of the common
stock (the “Shares”) of Cobalt International Energy, Inc. (the “Company”) under
and pursuant to the Long Term Incentive Plan (the “Plan”) and the SAR Award
Agreement dated                                        (the “Award Agreement”). 
Unless otherwise defined herein, the terms defined in the Plan and Award
Agreement shall have the same defined meanings in this Exercise Notice.

 

2.                                      Representations of Participant. 
Participant acknowledges that Participant has received, read and understood the
Award Agreement and the Plan, and agrees to abide by and be bound by their terms
and conditions.

 

3.                                      Rights as Shareholder.  Until the
issuance of the Shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company or as
otherwise determined by the Committee), no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Shares that
are subject to the SAR, notwithstanding the exercise of the SAR.  The Shares
shall be issued to Participant as soon as practicable after the SAR is
exercised.  No adjustment shall be made for a dividend or other right for which
the record date is prior to the date of issuance.

 

4.                                      Tax Consultation.  Participant
understands that Participant may have a tax liability as a result of
Participant’s acquisition or disposition of the Shares underlying the SAR. 
Participant represents that Participant has consulted with any tax consultants
Participant deems advisable in connection with the purchase or disposition of
the Shares and that Participant is not relying on the Company for any tax
advice.

 

5.                                      Successors and Assigns. The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company.  Subject to the

 

8

--------------------------------------------------------------------------------


 

restrictions on transfer herein set forth, this Exercise Notice shall be binding
upon Participant and his or her heirs, executors, administrators, successors and
assigns.

 

6.                                      Interpretation.  Any dispute regarding
the interpretation of this Exercise Notice shall be submitted by Participant or
by the Company forthwith to the Compensation Committee of the Board of Directors
of the Company (the “Committee”).  The resolution of such a dispute by the
Committee shall be final and binding on all parties.

 

7.                                      Governing Law.  This Exercise Notice is
governed by the internal substantive laws but not the choice of law rules, of
the State of Delaware.

 

8.                                      Entire Agreement.  The Plan and the
Award Agreement are incorporated herein by reference, and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.

 

Submitted by:

Accepted by:

PARTICIPANT:

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

 

 

By:

 

Signature

 

Name:

 

 

Title:

 

 

 

 

Residence Address

 

 

 

 

Date Received

 

9

--------------------------------------------------------------------------------
